DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment does not place the application in condition for allowance.
	The previous rejections under 35 U.S.C. 112(b) are withdrawn due to Applicant’s amendment.
	The previous art rejections are withdrawn due to Applicant’s amendment.
	New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” MPEP §2164.01. In examining the claims in light of the supporting disclosure, the Federal Circuit has provided a non-exclusive list of factors to consider in determining whether a disclosure is enabling. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
These factors include, but are not limited to: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The following is a consideration of all factors in light of the Applicant’s claims and disclosure.
(A), (B):	Claim 9 is drawn to a rechargeable lithium battery comprising a negative electrode comprising the negative active material having the limitations of claim 1. Specifically the negative active material comprises a core with a coating consisting of metal alkoxide on a surface of the core.
(C), (D), (E): A metal alkoxide material is used in the art usually as a precursor to forming a hydroxide or oxide of the metal. For instance, US Patent 4,944,991 teaches that the exposure of an aluminum alkoxide to steam at temperature up to 100 oC results in conversion of the alkoxide to hydroxide (C4/L4-22). US PGPub 2017/0233579 to Yushin II (of record) teaches that aluminum alkoxide is converted to an oxyhydride or hydroxide upon exposure to water at temperatures as low as 50 oC (¶0040). US PGPub 2012/0021298 to Maeda (of record) teaches that metal alkoxide is hydrolyzed upon exposure to temperatures as low as 80 oC. A skilled artisan would therefore understand that a metal hydroxide would undergo chemical change at temperatures below 150 oC.
(F), (G): The instant disclosure presents an example (Example 1, described on p. 15-16 of the instant specification) in which a negative active material is formed by a dry mixture of a crystalline carbon and nanoparticles of aluminum isopropoxide. A negative electrode is formed by mixing the negative active material into water, followed by drying steps at 120 oC and 145 oC. The disclosure also includes a thermogravimetric analysis of aluminum isopropoxide (Fig. 2, p. 16), which shows that a weight loss of approximately 10% occurs upon heating to 150 oC, clearly followed by conversion to aluminum hydroxide at higher temperatures. The nature of the loss of weight before 150 oC is not discussed.
(H): A skilled artisan, based on the evidence provided in the instant would understand that the negative electrode including metal alkoxide, after heating to 145 oC, would have a non-negligible amount of another chemical compound, likely metal hydroxide. Therefore a skilled artisan would have to undergo undue experimentation to achieve a negative electrode comprising a negative active material that further consists of metal alkoxide on a surface of a core, and claim 9 is not enabled.

Allowable Subject Matter
Claims 1-6 allowed. The prior art of record does not teach or render obvious the claimed negative active material comprising a crystalline carbon core, a coating consisting of metal alkoxide on a surface of the core, the metal alkoxide in the form of nanoparticles with an average particle diameter (D50) in a range of about 100 nm to about 500 nm.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186. The examiner can normally be reached M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726